DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 8 & 11 are amended. Claims 9-10 are cancelled. Claims 1-8 & 11-13 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2009167259 A) in view of Kakuno (JP 2012209061 A) and Minamibori (US 2015/0030910 A1)
Regarding claims 1, 3-4 & 6-8, Masuda teaches a cylindrical battery cell configured such that an outer surface of the cylindrical case excluding electrode terminals is wrapped by a heat-shrinkable tube (Fig. 6; [0001]-[0002] & [0004]), wherein the heat-shrinkable tube comprises:		a tube substrate made of a polyester based resin such as polyethylene terephthalate and being heat shrinkable ([0026] & [0031]);									a reinforcement agent made of nylon-based resin such as nylon 66 for increasing tensile stress and operating temperature of the heat-shrinkable tube ([0033] & [0035]);				an ultraviolet (UV) absorber for absorbing ultraviolet rays radiated to the heat-shrinkable tube ([0051]) but is silent as to (1) the UV absorber emitting absorbed ultraviolet rays as thermal energy to prevent scission of polymer chains of the nylon-based resin or the polyester-based resin as a result of reaction with oxygen and (2) the reinforcement agent being made of a single nylon-based resin consisting of nylon 66, wherein the nylon-based resin is included in an amount of 3 wt% to 10 wt% based on a total weight of the heat-shrinkable tube.					Kakuno teaches a film, which can be tubular and heat-shrinkable, having an ultraviolet absorbing function disposed on the outer periphery of a battery case, wherein the film comprises a thermoplastic resin such as polyethylene terephthalate and a UV absorber such as hydroxy benzophenone which is included in an amount of 2 wt% of a total weight of the film ([0001]-[0002], [0013]-[0014] & [0018]).										It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use hydroxy benzophenone, as a UV absorber, in an amount of 2 wt% of a total weight of Masuda’s heat-shrinkable tube because the resulting heat-shrinkable tube can protect the battery case from UV rays so that deterioration of a resin material such as PP and ABS used in conventional battery cases is prevented, thereby preventing embrittlement and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.			Minamibori teaches a battery cell configured such that an outer surface of a case (4) excluding electrode terminals is wrapped with a heat resistant resin stretched film layer (2) comprising nylon 6 or nylon 66 (Fig. 2; [0048]-[0049] & [0051]-[0060]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use either one of nylon 66 or nylon 6, as art recognized equivalents for the same intended purpose (i.e reducing heat-shrinkage of a heat-shrinkable tube for a battery case as noted in Masuda [0061]) since the resulting heat resistant resin stretched film layer of Minamibori has a shrinkage rate of 2% to 20% ([0062]). It is noted that Masuda’s heat-shrinkable tube preferably has a heat-shrinkage of 20% or less in the vertical direction ([0061]).													While Masuda teaches a nylon copolymer resin based on nylon 66 and nylon 6, the use of a single nylon-based resin was shown to be suitable for a heat-shrinkable tube on an outer surface of a battery case in view of Minamibori. Therefore, it would have been obvious to one of ordinary skill in the art to use either one of nylon 66 or nylon 6 as a single nylon-based resin in the heat-shrinkable tube of Masuda. Moreover, the disclosed nylon-based component of Masuda 
Regarding claim 2, Masuda teaches the heat-shrinkable tube further comprising a colorant (i.e pigment for realizing color) as an additive ([0051]).
Regarding claim 5, Masuda teaches the heat-shrinkable tube of the cylindrical battery cell having a thickness preferably ranging from 50 to 150 microns with an exemplary embodiments using a thickness of 100 microns ([0060], [0065] & [0067]).  
Regarding claim 12, Masuda as modified by Kakuno teaches the cylindrical battery cell of claim 1 but is silent as to no crack being formed in the heat-shrinkable tube even when the heat-shrinkable tube is exposed to ultraviolet rays having a light intensity of 61.5 W/M2 and a light wavelength of 300 nm to 400 nm for 1,000 hours in an atmospheric conditions of 50°C. However, since the heat-shrinkable tube of Masuda as modified by Kakuno is substantially identical in both structure (i.e thickness and shape) and composition (see rejection of claims 1, 4 and 10), as claimed, the presently claimed property (i.e no crack being formed in the heat-shrinkable tube even when the heat-shrinkable tube is exposed to ultraviolet rays having a light intensity of 61.5 W/M2 and a light wavelength of 300 nm to 400 nm for 1,000 hours in an atmospheric conditions of 50°C) would be expected to be inherently present in Masuda’s modified heat-shrinkable tube. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 13, Masuda teaches the nylon-based resin being contained in the polyester-based resin in a blended state ([0035] & [0053]-[0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2009167259 A), Kakuno (JP 2012209061 A) and Minamibori (US 2015/0030910 A1), as applied to claims 1-8 & 12-13 above, and further in view of Sato (US 2018/0069204 A1).	
Regarding claim 11, Masuda as modified by Kakuno and Minamibori teaches the cylindrical battery cell of claim 2, as shown above, but is silent as to the pigment being included in an amount of 10 wt% to 20 wt% of a total weight of the heat-shrinkable tube.				Sato teaches a coating layer (11) to be disposed on an outer surface of a battery case (12+13+14+15), wherein the coating layer comprises a polyester resin; and a pigment included in an amount of 1 wt% to 30 wt% based on a total weight of the coating layer ([0022]-[0025] & [0037]-[0038]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to include the pigment in Masuda’s heat-shrinkable tube in an amount of 1 wt% to 30 wt% based on a total weight of the heat-shrinkable tube because detection of pinholes becomes difficult and scratch resistance is deteriorated when the content of the pigment is less than 1 wt% and insulation properties are deteriorated when the content of the pigment is more than 30 wt% as taught by Sato ([0038]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1, 4, 8 & 11 has prompted a new ground of rejection as shown above. As instantly claimed, the subject matter of claim 1 is found to be obvious over the combined teachings of Masuda, Kakuno and Minamibori.										Thus, in view of the foregoing, claims 1-8 & 11-13 stand rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727